                                                                                  FILED
                                                                                  CLERK

 UNITED STATES DISTRICT COURT                                          11:45 am, Jan 24, 2020
 EASTERN DISTRICT OF NEW YORK                                             U.S. DISTRICT COURT
 --------------------------------------------------------X           EASTERN DISTRICT OF NEW YORK
 JOSEPH MALONEY,                                                          LONG ISLAND OFFICE

                           Plaintiff,
                                                             ADOPTION ORDER
                  -against-                                  2:16-cv-03899 (ADS) (GRB)

 ANDREW M. SAUL, Acting Commissioner
 of Social Security,

                            Defendant.
 --------------------------------------------------------X

SPATT, District Judge.

        On July 13, 2016 plaintiff Joseph Maloney (the “Plaintiff”), commenced this appeal

pursuant to the Social Security Act, 42 U.S.C. § 405 et seq. (the “Act”), challenging a final

determination by the defendant, Andrew M. Saul, the Acting Commissioner of the Social Security

Administration (the “Defendant” or the “Commissioner”), that he is ineligible to receive Social

Security disability insurance benefits.

        On January 12, 2018, the Court entered an order granting the Plaintiff’s motion for a

judgment on the pleadings pursuant to Rule 12(c), and remanding the Plaintiff’s claim for further

administrative proceedings.

        On August 9, 2019, the Plaintiff moved for an award of attorney’s fees pursuant to 42

U.S.C. § 406(b).

        On October 17, 2019, the Court referred the matter to United States Magistrate Judge Gary

R. Brown for a recommendation as to whether the motion for attorney’s fees should be granted,

and if so, what the award should be.

        On January 7, 2020, Judge Brown issued a Report & Recommendation (“R&R”) that the

Court deny the Plaintiff’s motion as untimely.
       Both parties have informed the Court that they have no objections to the R&R.

       As such, pursuant to 28 U.S.C. § 636(b) and Federal Rule of Civil Procedure 72, this Court

has reviewed the R&R for clear error, and finding none, now concurs in both its reasoning and its

result. See Coburn v. P.N. Fin., No. 13-CV-1006 (ADS) (SIL), 2015 WL 520346, at *1 (E.D.N.Y.

Feb. 9, 2015) (reviewing Report and Recommendation without objections for clear error).

       Accordingly, the R&R is adopted in its entirety. The Court denies the Plaintiff’s Section

406(b) motion for attorney’s fees.


SO ORDERED.
Dated: Central Islip, New York
January 24, 2020

                                                    ___/s/ Arthur D. Spatt_____
                                                      ARTHUR D. SPATT
                                                    United States District Judge
